Case 1:19-cv-00092-MAC-ZJH Document 3 Filed 03/11/19 Page 1 of 1 PageID #: 21




                                                                              MAR 11 M®

                                                                  ey
                                                                  DEPUTY




                    PLEASE DELIVER ATTACHED COURT CORRESPONDENCE
                    TO ADDRESSEE AND HAVE FOLLOWI G RECEIPT
                    EXECUTED. PLEASE RETURN EXECUTED RECEfPI TO
                    THE COURT. IF ADDRESSEE IS NO LONGER AT YOUR
                    INSTITUTION, PLEASE ADVISE US OF RELEASE DATE &
                    FORWARDING ADDRESS AND/OR NAME AND ADD ESS OF
                    PAROLE OFFICER. THANK YOU! - U.S. DISTRICT CLERK

                    ¦sin cv a fom z
                    RECEIVED: (?)
                    on this. ¦ ?"** day of       j, 20 at • - ' a.m./p.m.

                    at
                                        ( ame of Institution)

                    Witness (if by mark) (Signature, or ma , of ad ressee)

                    Witness (if by mark)


                    WE CERTIFY THAT THE ADDRESSEE (REFUSED) OR (WAS
                    UNABLE) TO SIGN THE ABOVE RECEIPT, BUT THAT THE
                    COURT CORRESPONDENCE WAS DELIVERED TO THE
                    ADDRESSEE AT A.M./P.M. ON THIS DAY
                    OF              ,      20          ,        AT            .
                                                      (Name of Institution)


                    Signature of Institution Delivering Agent



                    Witness
